Citation Nr: 0738991	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for intervertebral disc disease of the cervical 
spine.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
May 1987 to August 1987 and in the United States Coast Guard 
from January 1989 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran appeared at a Videoconference Hearing before the 
undersigned Acting Veterans Law Judge in October 2007.  A 
transcript of this hearing was prepared and associated with 
the claims file.


FINDING OF FACT

The veteran experiences degenerative disc disease of moderate 
severity in the cervical spine; there is no indication of 
severe limitation of motion, or of pronounced or severe disc 
disease; the veteran experiences pain in the back that does 
not require physician-prescribed bed rest and that is not 
productive of significant interference with daily activities; 
there is noted paresthesia without pain in the left upper 
extremity due to the disc disease.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for intervertebral disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 
(2003); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5243 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In January 2003 and November 2006 letters, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the January 2003 letter was sent prior to the 
initial adjudication of his appeal, but his claim was not 
readjudicated following the issuance of the November 2006 
letter.  Furthermore, although the veteran was notified of 
the evidence necessary to establish an increase in disability 
rating and the effective date of award should his claims be 
granted; however, such notice was after the RO's initial 
denial.  

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

Furthermore, for reasons discussed in further detail below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increase.  Thus, any 
question as to timing of notification for the rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Timely notice of the two Dingess 
elements would not have operated to alter the outcome in the 
instant case where evidence of a more severe cervical spine 
condition is absent.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  During his personal 
hearing, it was noted that the veteran was continuing to seek 
treatment for his cervical spine disorder, which including 
undergoing a recent MRI, and it was noted that records of his 
most recent treatment may not be associated with the record.  
The veteran was advised that he could submit any additional 
medical evidence that he believed to be relevant directly to 
the Board; however, no such evidence was submitted, nor did 
he submit any statement requesting that the Board obtain such 
records.  The Board notes that the veteran was provided with 
thorough VA orthopedic and neurological examinations and that 
are adequate for rating purposes.  Under these circumstances, 
there is no duty to provide another examination or a medical 
opinion, or to remand this case for additional records.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Legal Criteria-Spine

Since the veteran filed the current claim on appeal regarding 
a disability of the spine, VA twice amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Specifically, effective September 23, 2002, VA 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. 
Reg. 54345- 49 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  67 
Fed. Reg. 51455-58 (2003).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  Consequently, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

Prior to September 26, 2003 (but applicable to this appeal as 
the veteran filed his claim prior to this date), disabilities 
manifested by limitation of motion of the cervical spine were 
evaluated under Diagnostic Code (DC) 5290.  A 30 percent 
rating is warranted for severe limitation of motion .  38 
C.F.R. § 4.71a, DC 5290 (prior to September 26, 2003).  

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling was available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002 but again applicable to this appeal).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned under DC 5293 for intervertebral disc syndrome in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  The maximum evaluation of 60 percent 
disabling contemplates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months.  38 C.F.R. 
§ 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic 
codes (DC's 5235-5243) include DC 5242 for degenerative 
arthritis, and DC 5243 for intervertebral disc syndrome.  As 
noted above, effective September 26, 2003, intervertebral 
disc syndrome is now evaluated under DC 5243 and is to be 
rated either under the General Rating Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes effective September 
26, 2003, is the same as the criteria for incapacitating 
episodes under the prior DC 5293 in effect as of September 
23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 30 percent 
evaluation is in order for forward flexion of the cervical 
spine at 15 degrees or less; or for favorable ankylosis of 
the entire cervical spine.  A 40 percent evaluation may be 
assigned in cases of unfavorable ankylosis of the entire 
cervical spine.  See 38 C.F.R. § 4.71a, DC's 5235-5243 
(2007).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees.  Each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4).  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).



Analysis

The veteran is currently in receipt of a 20 percent 
evaluation for intervertebral disc syndrome in the cervical 
spine.  He contends, in essence, that his condition is of 
great enough severity so as to warrant a higher evaluation.  

In response to the veteran's claim for an increase, the RO 
has scheduled multiple orthopedic and neurological 
examinations to ascertain the current level of severity.  In 
February 2003, the veteran was found to exhibit a central 
osteophyte which impinged on the spinal cord at C2-C3, with a 
right-sided osteophyte present on C3-C4.  C5-C6 was also 
noted to have degenerative changes.  The veteran has been 
offered surgery to correct the disability, but has declined.  
There was some noted hand pain and paresthesia, and the 
veteran was not using medication to control his symptoms at 
the time of examination.  It was noted that the veteran's 
cervical spine is congenitally narrow; however, there is a 
superimposition of acquired degenerative disc disease also 
present in the neck.  Range of motion findings were not 
conducted, with the focus of this examination being primarily 
neurological.  In March 2003, a magnetic resonance imaging 
(MRI) report showed that no definite nerve root compression 
could be seen in the neck.  

In April 2003, the veteran reported to a VA pain management 
clinic with a report that his neck pain was causing him 
difficulty in lifting weight.  The veteran lifts free weights 
for exercise, and he could no longer bench press his usual 
225 pounds, instead being limited to 135 pounds.  

Another VA examination was afforded in March 2005, and based 
on a claims file review as well as physical findings, the 
veteran was noted to exhibit the following range of motion: 
flexion was normal (he could touch his chin to his chest), 
extension was to 25 degrees, right lateral tilt was to 40 
degrees, left lateral tilt was to 45 degrees, right 
rotational motion was 45 to 50 degrees, and left rotational 
motion was to 45 degrees.  Pain was present during extension, 
lateral bending, and rotational movements.  There was mild 
fatigability in repeated range of motion testing, with no 
associated weakness or incoordination.  The veteran did not 
exhibit radicular or other neurological symptoms.  The 
examiner did note the veteran's history of some cord 
impingement; however, specifically stated that no myelopathy, 
radiculopathy, or any other neurological manifestation was 
present.  

The veteran again received a VA examination in June 2006, 
specifically to address the neurological element of the 
service-connected spine.  The veteran was found to exhibit 
normal sensation to all modalities in all of the extremities, 
with no dermatomal sensory loss or alteration being noted.  
The examiner reviewed a June 2003 computerized tomography 
(CT) report, which showed disc protrusion at C2-C3 without 
compression of the spinal cord or nerve roots, as well as 
protrusion at other levels with additional osteophyte 
formation.  Degenerative disc disease was assessed, 
associated with chronic neck pain.  Some upper extremity 
radiculopathy was noted, but no definitive focal nerve root 
compression was assessed.   

Under both pre and post-revision rating criteria, the veteran 
has not shown that he meets the necessary requirements for a 
higher evaluation.  Specifically, he has not shown that his 
neck forward flexion is less than 25 degrees or that he 
experiences ankylosis, making a higher evaluation under the 
General Rating formula inappropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Additionally, the veteran has not been prescribed 
bed rest by a physician, thus failing to meet the definition 
of an "incapacitating episode" under regulatory guidelines, 
making the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes inapplicable.  Id.   The 
Board also considers the applicability of Code 5003 as 
relates to arthritis, and finds that use of this code is 
inappropriate as the veteran is compensable under joint-
specific guidelines.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.    

The Board notes also that the schedule for rating 
intervertebral disc syndrome that became effective in 
September 2002 or under the criteria for rating diseases of 
the spine that became effective in September 2003 
contemplates a separate rating for neurological 
manifestations if present.  However, in a March 2007 rating 
decision, the RO granted service connection for left upper 
extremity radiculopathy, and assigned a 10 percent 
disability.  As the veteran did not disagree with this 
decision, the matter is not presently on appeal, and the 
Board lacks jurisdiction to consider the appropriateness of 
that rating.

Regarding pre-revision criteria, the Board notes that the 
veteran has been able to function normally without any 
significant limitation other than pain.  The veteran engages 
in recreational weightlifting, and does not utilize 
prescription pain relief.  The veteran is a self-employed 
contractor, and will occasionally lay off of work due to his 
back, but is still able to maintain gainful employment.  
Neurologically, the veteran has displayed some mild 
paresthesia as the only objective symptom with spinal 
compression being at most minimal.  There has been an 
addendum to the most recent 2006 examination (dated in 
January 2007), which did indicate radiculopathy; but, the 
veteran's condition is only manifested by the aforementioned 
paresthesia without any significant pain.  There was some 
noted problems with repetition of motion; however, no 
significant additional disability was found in restricting 
range of motion to less than 15 degrees (veteran's flexion is 
normal).  

Thus, in application of pre-revision Codes 5290 and 5293, the 
veteran has not shown that his disability is pronounced, or 
severe, in nature; or in the case of Code 5290, that his 
motion is limited to a severe degree, as he is able to 
maintain most function with pain being a chief manifestation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).   The Board 
acknowledges that terms such as "severe" are not defined by 
the regulatory scheme, and must be applied in a manner that 
is equitable and just.  See 38 C.F.R. §§ 4.2, 4.6.  The 
circumstances surrounding the veteran's disability picture 
simply do not warrant the award of a higher rating, and his 
claim must be denied on a schedular basis.  

The Board notes its duty to consider factors such as 
weakness, pain on motion, incoordination, and fatigability, 
as well as consideration of additional limitation of motion 
upon repetitive use.  See DeLuca, supra.  There is almost no 
evidence of additional disability based on these factors, and 
what limitations (repetition) do exist are fully contemplated 
in the assignment of the 20 percent rating.   

Additionally, as noted above, the veteran maintains 
employment as a contractor, and while he may take off of work 
due to back pain, there is no indication that such minimal 
disruption arises to a level where a marked interference with 
employment can be assessed.  Additionally, the veteran has 
not shown the need to be frequently hospitalized due to his 
back, thus making remand for a referral to the Director of 
VA's Compensation and Pension Service for extraschedular 
consideration unnecessary.  See Bagwell v. Brown, 9 Vet. App. 
337, 338, 339 (1996).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for intervertebral disc disease of the cervical spine 
is denied.  


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


